Order modified by striking therefrom the condition that plaintiff furnish an undertaking to secure payment of the amount found due on the coming in of the referee’s report, and an undertaking as security for the fees, costs and expenses of the reference; and as so modified affirmed, with ten dollars costs and disbursements to the appellant. The order appealed from does not undertake to direct the attorneys to turn over to the client the papers belonging to the latter now in the possession of the former, and upon which the attorneys have a retaining lien. Nor is there any pressing necessity for such a direction as would justify its being granted under the conditions and upon the terms indicated in Robinson v. Rogers (237 N. Y. 467). On the other hand, the original attorneys under the order will retain possession of their Ghent’s papers, and upon the facts disclosed by the record herein there is no reason why the client should give any security whatever for the payment of the attorneys’ claim. The requirement for such security will be eliminated as provided by the order of this court. This leaves the client with new attorneys of record, and leaves the former attorneys in possession of the Ghent’s papers, upon which they have a retaining hen. The reference to determine the amount due to the former attorneys is not interfered with. Present — Clarke, P. J., Dowling, Smith, Merreh and McAvoy, JJ.